DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 3 December 2021, regarding the Nanomix, Inc. application.

Claims 2-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 December 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Petersen, et al. (US 2002/0042125 A1; hereinafter, “Petersen”).

Regarding claim 2, Petersen discloses a device for separating a desired analyte from a fluid sample, wherein the device comprises a cartridge ([0011]- [0012]; which reads upon the claimed, “[a] cartridge”).  Petersen teaches cartridge having formed therein an inlet port for introducing the sample into the cartridge and a sample flow path extending from the inlet port through the body of the cartridge ([0012]; which reads upon “a sample inlet for receiving a sample”).  Petersen also teaches a reagent may dried reagents requiring reconstitution ([0085]; which reads upon the limitation, “a solid phase reagent”).  Additionally, Petersen teaches the cartridge performs various operations on a fluid sample as the sample flows through a series of interconnected, interactive regions within the cartridge, wherein the regions are located sequentially along a fluid flow path through the cartridge, so that a segment of the fluid stream is exposed to a specific operation at one region, then another operation at the next region, etc. ([0042]; which reads upon, “a single flow path over a first region and a second region”).  Further, Petersen teaches a lysis region within cartridges ([0108]), wherein chemical lysing can be done via lysozyme, an enzyme that hydrolytically attacks cell walls of many bacterial ([0109]) and that coupling of enzymes to solid supports can impart stability to enzymes allowing for storage with loss of enzyme activity without necessity of lyophilizing the enzyme ([0114]; wherein the first region is coated with a reagent configured to react with a first target analyte without capture”).  Also, Petersen teaches ligand binding entities, such as nucleic acids and proteins, may be located at selected capture regions, attached to the surface(s) of the analyte capture components, to form a specific analyte-reacting region ([0115]; reading upon “the second region comprises capture species configured to directly or indirectly capture a second target analyte”).  Petersen teaches a mixing chamber (107) in the sample path connecting to a sample port (103; [0048]; which reads upon the limitation, “a mixing circuit disposed between the sample inlet and the flow path, the mixing circuit configured to mix the solid phase reagent with the sample”).

Regarding claim 3, Petersen teaches a sample flow path including a channel (105) leading from a sample part (103) to a mixing chamber (107), also including a lysing chamber (119) and a flow-through component (122) for capturing an analyte ([0048]).

Regarding claim 5, Petersen teaches a portable, i.e. hand-held or desk-top, external instrument (211) designed to accept one or more of the cartridges (101), wherein connection between the disposable cartridge and the external instrument is preferably by means of a thin, card-like section of the cartridge and a mating connector within the instrument, the type of connection is similar to the standard card edge connectors used with printed circuit boards in, e.g., personal computers or card cages ([0056]).

Regarding claim 6, Petersen teaches a mixing chamber (107) in the sample path connecting to a sample port (103; [0048]).

Regarding claim 7, Petersen teaches a unidirectional flow path (e.g., arrows in Figure 20).

Regarding claim 8, Petersen teaches optical detection ([0117]).

Allowable Subject Matter
Claims 2-21 are allowed.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The newly cited Petersen reference is the closest prior art to the present claims. However, Petersen does not teach or suggest pneumatic inputs into the cartridge, as required by instant independent claim 9. Additionally, Petersen does not teach or suggest a plurality of fluid stops connected to a gas-permeable membrane, as required by instant independent claim 17. Therefore, claims 9 and .

Response to Arguments
Applicant’s arguments with respect to claims 2, 3, and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
15 February 2022